Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 12/11/2021 overcomes the previously raised Claim Objections and the incorporation of previously indicated allowable subject matter into the independent claims overcome the prior art of record. Additionally, the filing of the Terminal Disclaimer on 12/11/2021 overcomes the previously raised Double Patenting rejection, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1 and 3-20 (19 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are: Herzan (US 5,255,699), Jeory (US 2002/0079473), Jebe (US 3,524,469), Cauffman (US 2,819,868), Butler (US 5,649,567), Kaelin (US 2,322,139) and Krohn (US 8,899,256). Herzan teaches of a coupling assembly with similar structure and function as applicant’s general invention. Jeory and Jebe teaches of the use of a removable threaded seat and a spring retainer that allows the internal components of the valve to be removed from the front/inlet side of the coupling similar to a key feature of the claimed invention. Kaelin, Butler and Cauffman teaches of examples of composite Krohn teaches of coupling assembly that comprises a cartridge structure capable of being disassembled from the inlet end in a similar manner to applicant’s general invention. Notice that while the prior art has some similarities to the disclosed invention, the prior art fails to disclose the particular structure and function of the spring retainer (150), the valve seat (120), the poppet (130) and the spring (140) as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure of the receptacle (100) comprising the main body (110), the spring retainer (150), the valve seat (120), the valve poppet (130) and the spring (140) in combination with all the limitations as claimed in claims 1 and 3-20 and as shown in at least Fig. 2 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753